DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2017/0100213 A1) in view of Kalili (US 2010/0324875 A1).

In regards to claim 1, Kuo teaches a method for preparing a digital model of a person’s teeth for use in an orthodontics treatment plan, comprising:
receiving a digital model of at least one of a maxillary arch and a mandibular arch of a person’s teeth (e.g. [0102],Fig.2A: as an initial step, a mold or a scan of patient's teeth or mouth tissue is acquired (110); from the data so obtained, a digital data set is derived that represents the initial (that is, pretreatment) arrangement of the patient's teeth and other tissues; Examiner’s note: this suggests the inclusion of at least one of a maxillary or mandibular arch);
automatically segmenting the digital model to identify individual teeth and gum tissue in the digital model (e.g. [0103],Fig.2A: the initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, is processed to segment the tissue constituents from each other (step 120); in particular, in this step, data structures that digitally represent individual tooth crowns are produced; advantageously, digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this suggests individual teeth and gum tissue are segmented);
identifying and marking features of each tooth of the digital model (e.g. as above, [0103],Fig.2A: digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this shows features of each tooth may be identified and marked);
automatically adjusting the individual teeth of the digital model into a recommended orientation relative to each other (e.g. [0104],Fig.2A: the desired final position of the teeth—that is, the desired and intended end result of orthodontic treatment—can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130); with a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment);
applying a treatment method, the treatment method including selection of at least one of bracket type and aligner type (e.g. [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; [0272]: within the scope of the present invention, the user may select one or more pre-defined treatment goals as the desired treatment direction, including but not limited to, the treatment duration period as discussed above, the treatment appliance type (for example, Invisalign® aligners, brackets, a combination, and so on)); and
automatically determining proposed location of brackets or aligners on the individual teeth based on the applied treatment method (e.g. [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); each appliance configuration represents a step along the treatment path for the patient; the steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition; Examiner’s note: this suggests the positioning of the appliance with regards to each tooth for each step would be determined),
but does not explicitly teach the method, comprising:
operating an automated mesh cleaning operation to modify the digital model.

However, Kalili teaches a method, comprising:
operating an automated mesh cleaning operation to modify the digital model (e.g. [0040],Fig.2: ourth step 208 of the flow chart may clean up and rebuild the 3D mesh model by cleaning up any holes and errors during the re-meshing process).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo to clean mesh, in the same conventional manner as taught by Kalili as both deal with digital dental models. The motivation to combine the two would be that it would allow for any holes or errors to be removed/fixed from the mesh model.

In regards to claim 4, Kalili also teaches a method, wherein operating the mesh cleaning operation includes at least one of increasing resolution of digital model, repairing image data of the digital model, smoothing out surfaces of the digital model, removing extraneous data from the digital model, and reducing resolution of the digital model (e.g. as above, [0040],Fig.2: fourth step 208 of the flow chart may clean up and rebuild the 3D mesh model by cleaning up any holes and errors during the re-meshing process).

In addition, the same rationale/motivation of claim 1 is used for claim 4.

In regards to claim 5, Kalili also teaches a method, further comprising:
receiving user edits to the digital model to at least one of repair image data of the digital model, smooth out surfaces of the digital model, and remove extraneous data from the digital model (e.g. [0048]: editing tool may support both intrusion and extrusion controls; the width and sides of the tooth selected may be adjusted by the editing tool as well; Examiner’s note: this may be viewed as repairing/fixing the model).

In addition, the same rationale/motivation of claim 1 is used for claim 5.

In regards to claim 12, Kuo teaches a method, wherein adjusting the individual teeth of the digital model into a recommended orientation relative to each other includes aligning the teeth with the applied arch wire form (e.g. Kuo as above, [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); see also [0314]: appliances can be braces, including brackets and archwires, polymeric shells, including shells manufactured by stereo lithography, retainers, or other forms of orthodontic appliance; Examiner’s note: this suggests that an archwire form may be applied to the digital dental model in order to determine treatment steps, where the teeth would be aligned to the appliance).

In regards to claim 13, Kuo teaches a method, wherein adjusting the individual teeth of the digital model into a recommended orientation relative to each other includes at least one of
moving one or more of the teeth in a side-to-side direction, in a forward or back direction, in an up or down direction, or a rotated left or rotated right direction (e.g. as above, [0104],Fig.2A: the desired final position of the teeth—that is, the desired and intended end result of orthodontic treatment—can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130); with a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment; as above, [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); Examiner’s note: this suggests teeth may be adjusted to move towards target position, which may be side-to-side, forward-backward, up-down or rotated).

In regards to claim 14, Kuo teaches a method, wherein adjusting the individual teeth of the digital model into a recommended orientation relative to each other includes receiving input from a user confirming whether recommended orientation of the at least one of a maxillary arch and a mandibular arch is correct (e.g. as above [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; see also [0168]: treatment Goal 4: Optimal set-up—the objective of this goal is to make the entire bite close to “textbook” ideal, including both the canine and molar function; Examiner’s note: treatment goal 4 suggests setting the target/final tooth positions to ideal bite positions which would include confirmation of correct positions).

In regards to claim 15, Kuo teaches a method, wherein adjusting the individual teeth of the digital model into a recommended orientation relative to each other includes receiving input from a user regarding an occlusal bit between the maxillary arch and the mandibular arch is correct (e.g. as above [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; see also [0168]: treatment Goal 4: Optimal set-up—the objective of this goal is to make the entire bite close to “textbook” ideal, including both the canine and molar function; Examiner’s note: treatment goal 4 suggests setting the target/final tooth positions to ideal bite positions which would include confirmation of correct position).

In regards to claim 18, Kuo teaches a method, further comprising:
analyzing the digital model with the teeth in the recommended orientation, the analyzing including at least one of:
determining whether teeth of the maxillary arch interfere with teeth of the mandibular arch (e.g. as above [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; see also [0168]: treatment Goal 4: Optimal set-up—the objective of this goal is to make the entire bite close to “textbook” ideal, including both the canine and molar function; Examiner’s note: treatment goal 4 suggests setting the target/final tooth positions to ideal bite positions which would include determining of teeth interference);
determining whether expansion or extraction of at least one of the maxillary arch and the mandibular arch is required in view of the patient’s mouth size;
determining whether brackets mounted to teeth of the maxillary arch interfere with brackets mounted to teeth of the mandibular arch; and
determining whether bite turbos are recommended to prevent interference between brackets mounted to the teeth.

In regards to claim 19, Kuo teaches an apparatus for preparing a digital model of a person’s teeth for use in an orthodontics treatment plan, comprising:
a processor (e.g. [0326]: a system in accordance with yet another embodiment includes a data storage unit, and a data processing unit operatively coupled to the data storage unit),
memory coupled with the processor (e.g. as above, [0326]: includes a data storage unit, and a data processing unit operatively coupled to the data storage unit); and 
instructions stored in the memory and executable by the processor (e.g. [0333]: a programmable processor executing a program of instructions) to cause the apparatus to:
receive a digital model of at least one of a maxillary arch and a mandibular arch of a person’s teeth (e.g. [0102],Fig.2A: as an initial step, a mold or a scan of patient's teeth or mouth tissue is acquired (110); from the data so obtained, a digital data set is derived that represents the initial (that is, pretreatment) arrangement of the patient's teeth and other tissues; Examiner’s note: this suggests the inclusion of at least one of a maxillary or mandibular arch); 
segment the digital model to identify individual teeth and gum tissue in the digital model (e.g. [0103],Fig.2A: the initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, is processed to segment the tissue constituents from each other (step 120); in particular, in this step, data structures that digitally represent individual tooth crowns are produced; advantageously, digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this suggests individual teeth and gum tissue are segmented); 
identify and mark features of each tooth of the digital model (e.g. as above, [0103],Fig.2A: digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this shows features of each tooth may be identified and marked); 
adjust the identified and marked teeth of the digital model into a recommended orientation relative to each other (e.g. [0104],Fig.2A: the desired final position of the teeth—that is, the desired and intended end result of orthodontic treatment—can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130); with a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment); 
apply a treatment method, the treatment method including selection of at least one of bracket type and aligner type (e.g. [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; [0272]: within the scope of the present invention, the user may select one or more pre-defined treatment goals as the desired treatment direction, including but not limited to, the treatment duration period as discussed above, the treatment appliance type (for example, Invisalign® aligners, brackets, a combination, and so on)); 
determine recommended locations for at least one of brackets and aligners on the individual teeth based on the applied treatment method (e.g. [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); each appliance configuration represents a step along the treatment path for the patient; the steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition; Examiner’s note: this suggests the positioning of the appliance with regards to each tooth for each step would be determined); 
receive input from a user regarding at least one of: 
edits to the modified digital model; 
edits to the segmented digital model; 
edits to the identified and marked features; 
edits to the recommended orientation of one or more of the teeth; 
a treatment method selection (e.g. as above, [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; [0272]: within the scope of the present invention, the user may select one or more pre-defined treatment goals as the desired treatment direction, including but not limited to, the treatment duration period as discussed above, the treatment appliance type (for example, Invisalign® aligners, brackets, a combination, and so on)); 
edits to the location of the least one of brackets and aligners,
but does not explicitly teach the apparatus, comprising:
operating a mesh cleaning operation to modify the digital model.

However, Kalili teaches a method, comprising:
operating a mesh cleaning operation to modify the digital model (e.g. [0040],Fig.2: ourth step 208 of the flow chart may clean up and rebuild the 3D mesh model by cleaning up any holes and errors during the re-meshing process).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo to clean mesh, in the same conventional manner as taught by Kalili as both deal with digital dental models. The motivation to combine the two would be that it would allow for any holes or errors to be removed/fixed from the mesh model.

In regards to claim 20, Kuo teaches a non-transitory computer-readable medium storing code (e.g. [0333]:  a programmable processor executing a program of instructions) for preparing a digital model of a person’s teeth for use in an orthodontics treatment plan, the code comprising instructions executable by a processor to: 
receive a digital model of at least one of a maxillary arch and a mandibular arch of a person’s teeth (e.g. [0102],Fig.2A: as an initial step, a mold or a scan of patient's teeth or mouth tissue is acquired (110); from the data so obtained, a digital data set is derived that represents the initial (that is, pretreatment) arrangement of the patient's teeth and other tissues; Examiner’s note: this suggests the inclusion of at least one of a maxillary or mandibular arch); 
segment the digital model to identify individual teeth and gum tissue in the digital model (e.g. [0103],Fig.2A: the initial digital data set, which may include both raw data from scanning operations and data representing surface models derived from the raw data, is processed to segment the tissue constituents from each other (step 120); in particular, in this step, data structures that digitally represent individual tooth crowns are produced; advantageously, digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this suggests individual teeth and gum tissue are segmented); 
identify and mark features of each tooth of the digital model (e.g. as above, [0103],Fig.2A: digital models of entire teeth are produced, including measured or extrapolated hidden surfaces and root structures; Examiner’s note: this shows features of each tooth may be identified and marked); 
adjust the identified and marked teeth of the digital model into a recommended orientation relative to each other (e.g. [0104],Fig.2A: the desired final position of the teeth—that is, the desired and intended end result of orthodontic treatment—can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130); with a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment);
apply a treatment method to the recommended orientation, the treatment method including selection of at least one of bracket type and aligner type (e.g. [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; [0272]: within the scope of the present invention, the user may select one or more pre-defined treatment goals as the desired treatment direction, including but not limited to, the treatment duration period as discussed above, the treatment appliance type (for example, Invisalign® aligners, brackets, a combination, and so on));
determine recommended locations for at least one of brackets and aligners on the individual teeth based on the applied treatment method (e.g. [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); each appliance configuration represents a step along the treatment path for the patient; the steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition; Examiner’s note: this suggests the positioning of the appliance with regards to each tooth for each step would be determined);
display at least one of the recommended locations on each of the teeth or the at least one of brackets and aligners on the teeth at the recommended locations (e.g. [0107]: at various stages of the process, and in particular after the segmented paths have been defined, the process can, and generally will, interact with a clinician responsible for the treatment of the patient (step 160); clinician interaction can be implemented using a client process programmed to receive tooth positions and models, as well as path information from a server computer or process in which other steps of process 100 are implemented; the client process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths; Examiner’s note: this suggests that the clinician may view the digital model and steps of the treatment which would include appliance positioning),
but does not explicitly teach the medium, comprising:
operating a mesh cleaning operation to modify the digital model.

However, Kalili teaches a medium, comprising:
operating a mesh cleaning operation to modify the digital model (e.g. [0040],Fig.2: ourth step 208 of the flow chart may clean up and rebuild the 3D mesh model by cleaning up any holes and errors during the re-meshing process).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo to clean mesh, in the same conventional manner as taught by Kalili as both deal with digital dental models. The motivation to combine the two would be that it would allow for any holes or errors to be removed/fixed from the mesh model.

Claim(s) 2-3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Kalili as applied to claim 1 above, and further in view of Freimuller (US 2017/0281314 A1).

In regards to claim 2, the combination of Kuo and Kalili teaches the method of claim 1, but does not explicitly teach the method, further comprising:
exporting the digital model with one or more proposed bracket locations for use in preparing a 3D printed tray that holds the brackets or aligners.

However, Freimuller teaches a method, comprising:
exporting the digital model with one or more proposed bracket locations for use in preparing a 3D printed tray that holds the brackets or aligners (e.g. [0061]-[0064],Fig.2: source data are first imported in step S100; this importing can take place, for example, by means of a device which scans the oral cavity of a patient (intraoral scanner); based on this, target data are created (step S102) which illustrate how the teeth or the jaw of the patient should look after the treatment; in step S104, an appropriate ideal arch wire, which most closely corresponds to the curve of the target state of the dental arch created by the orthodontist using the software and further specific criteria (minimum distance to tooth surfaces, etc.), is then selected from the virtual arch wire library; only after this are appropriate brackets determined or calculated; as soon as these brackets have been appropriately determined or calculated, after using the software to reset the teeth, including the brackets now correspondingly positioned on the teeth, appropriate positioning trays are calculated; based on these calculated positioning trays, that is to say based on the calculated three-dimensional configuration data, appropriate positioning trays are produced, for example by means of a 3D printer).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to produce a tray, in the same conventional manner as taught by Freimuller as both deal with dental treatment. The motivation to combine the two would be that it would allow the production of a positioning tray to help position the appliance to the teeth of the patient.

In regards to claim 3, the combination of Kuo and Kalili teaches a method, wherein receiving the digital model includes one or more of identifying different views for the digital model or information about what type of scanner was used to create the digital model (e.g. Kuo, [0107]: at various stages of the process, and in particular after the segmented paths have been defined, the process can, and generally will, interact with a clinician responsible for the treatment of the patient (step 160); clinician interaction can be implemented using a client process programmed to receive tooth positions and models, as well as path information from a server computer or process in which other steps of process 100 are implemented; the client process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths; Examiner’s note: this suggests that the clinician may view the digital model).

In regards to claim 17, Kuo teaches the method of claim 1, wherein applying the treatment method includes selecting an appliance based on a selected treatment method and characteristic of one or more of the teeth (e.g. as above [0246],Fig.29: feedback from the query function provides one or more case parameters associated with either treatment plan/profiles or treatment goals to the user; based on the one or more case parameters, the user may determine the most suitable or desirable dental treatment goal or plan for the patient with the specified initial dental characteristics; the case parameters may include, for example, the type of appliances used for the treatment, the difficulty of the treatment, and the duration of the treatment; [0272]: within the scope of the present invention, the user may select one or more pre-defined treatment goals as the desired treatment direction, including but not limited to, the treatment duration period as discussed above, the treatment appliance type (for example, Invisalign® aligners, brackets, a combination, and so on)), but does not explicitly teach the method, wherein the selecting the appliance comprises selecting a bracket type.

However, Freimuller teaches a method, wherein the selecting the appliance comprises selecting a bracket type (e.g. [0003]: the positioning and also the choice of the type of brackets or bracket system and the choice of arch wire shape/size has to be adjusted to the patient, in particular to his tooth shape or size and also to the size of his individual dental arch). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to select a bracket type, in the same conventional manner as taught by Freimuller as both deal with dental treatment. The motivation to combine the two would be that it would allow not only allow the selection of appliance type but also the selection of a bracket type.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kalili as applied to claim 1 above, and further in view of O’leary et al. (US 2019/0152152 A1).

In regards to claim 6, the combination of Kuo and Kalili teaches the method of claim 1, but does not explicitly teach the method, wherein segmenting the digital model includes receiving input from a user regarding accurate segmentation of the individual teeth from each other.

However, O’leary teaches a method, wherein segmenting the digital model includes receiving input from a user regarding accurate segmentation of the individual teeth from each other (e.g. [0219]: the model of the patient's teeth may be segmented (automatically, manually or semi-automatically) into regions, such as tooth/crown regions, gingiva, and palate, etc.) and further into buccal, lingual, occlusal surfaces; the user may define, or may correct automatically defined, regions such as the crown region, palatal region and buccal regions).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to manually segment, in the same conventional manner as taught by O’leary as both deal with digital dental models. The motivation to combine the two would be that it would allow users to edit or correct segmentations.

In regards to claim 7, O’leary also teaches a method, wherein segmenting the digital model includes receiving input from a user regarding a change in boundary between one or more teeth and tissue of the digital model, or regarding a change in boundary between adjacent teeth of the digital model (e.g. [0219]: the model of the patient's teeth may be segmented (automatically, manually or semi-automatically) into regions, such as tooth/crown regions, gingiva, and palate, etc.) and further into buccal, lingual, occlusal surfaces; the user may define, or may correct automatically defined, regions such as the crown region, palatal region and buccal regions).

In addition, the same rationale/motivation of claim 6 is used for claim 7.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kalili as applied to claim 1 above, and further in view of Nikolskiy et al. (US 2015/0056576 A1).

In regards to claim 8, the combination of Kuo and Kalili teaches the method of claim 1, but does not explicitly teach the method, wherein displaying the web content comprises:
identifying and marking features of each tooth includes at least one of identifying a long axis, identifying cusp tips, identifying marginal ridges between cusps, and identifying a width of each tooth.

However, Nikolskiy teaches a method, comprising:
identifying and marking features of each tooth includes at least one of identifying a long axis, identifying cusp tips, identifying marginal ridges between cusps, and identifying a width of each tooth (e.g. [0078]: computer detected cusps may be identified and marked as points 1301 and 1302 as seen on the representation of a scanned model 1300 of a patient's upper jaw 1307, and a scanned model of a patient's lower jaw 1308 having the preparation tooth 1309). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to identify features, in the same conventional manner as taught by Nikolskiy as both deal with digital dental models. The motivation to combine the two would be that it would allow the system or user to identify features of a dental model.

In regards to claim 9, Nikolskiy also teaches a method, wherein identifying and marking features of each tooth includes receiving input from a user regarding a change in location of at least one of a long axis, cusp tips, marginal ridges between cusps, and a width of each tooth (e.g. [0080]: A user may implement an input interface to remove outlier or stray points 1301 and 1302, to relocate misplaced points onto a cusp that the user visually identifies, or to place a point on a tooth cusp that was not automatically detected or identified).

In addition, the same rationale/motivation of claim 8 is used for claim 9.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kalili as applied to claim 1 above, and further in view of Chun et al. (US 2017/0105817 A1).

In regards to claim 10, the combination of Kuo and Kalili teaches the method of claim 1, further comprising:
applying an arch wire form to the digital model (e.g. Kuo as above, [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); see also [0314]: appliances can be braces, including brackets and archwires, polymeric shells, including shells manufactured by stereo lithography, retainers, or other forms of orthodontic appliance; Examiner’s note: this suggests that an archwire may be applied to the digital dental model in order to determine treatment steps), 
but does not explicitly teach the method, 
wherein applying the arch wire form includes selecting from among natural, tapered and universal arch wire forms.

However, Chun teaches a method,
wherein applying the arch wire form includes selecting from among natural, tapered and universal arch wire forms (e.g. [0065]: arch wire 104 has common arch forms, for example, a round tapered arch form, an oval shaped arch form, etc).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to select archwire form, in the same conventional manner as taught by Chun as both deal with dental treatment. The motivation to combine the two would be that it would allow the user to select between common archwire forms.

In regards to claim 11, the combination of Kuo and Kalili teaches the method of claim 1, further comprising:
applying an arch wire form to the digital model (e.g. Kuo as above, [0108],Fig.2A: the segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations (or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170); see also [0314]: appliances can be braces, including brackets and archwires, polymeric shells, including shells manufactured by stereo lithography, retainers, or other forms of orthodontic appliance; Examiner’s note: this suggests that an archwire may be applied to the digital dental model in order to determine treatment steps), 
but does not explicitly teach the method, 
wherein applying the arch wire form includes receiving a selection from the user among natural, tapered and universal arch wire forms

However, Chun teaches a method,
wherein applying the arch wire form includes receiving a selection from among natural, tapered and universal arch wire forms (e.g. [0065]: arch wire 104 has common arch forms, for example, a round tapered arch form, an oval shaped arch form, etc).

In addition, the same rationale/motivation of claim 10 is used for claim 11.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuo and Kalili as applied to claim 1 above, and further in view of Kesling (US Pat. 5,125,832).

In regards to claim 16, the combination of Kuo and Kalili teaches the method of claim 1, but does not explicitly teach the method, wherein determining proposed location of brackets includes positioning an arch wire at a location spaced away from the occlusal plane, and aligning the brackets relative to a long axis line of each tooth.

However, Kesling teaches a method, wherein determining proposed location of brackets includes positioning an arch wire at a location spaced away from the occlusal plane, and aligning the brackets relative to a long axis line of each tooth (e.g. Claim 2: a generally passive archwire extending substantially parallel to the occlusal plane, said bracket having a body with a horizontally opening archwire slot, the long axis of the bracket body being substantially aligned with the long axis of the crown as viewed from the buccal or labial).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Kuo and Kalili to position bracket/archwire, in the same conventional manner as taught by Kesling as both deal with dental appliances. The motivation to combine the two would be that it would allow the system to position the bracket and archwire according to known positioning.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612